Exhibit 10.73

 

INVITROGEN CORPORATION

RESTRICTED STOCK AGREEMENT

 

Invitrogen Corporation (the “Company”) has granted to Karen Gibson (the
“Participant”) an Award consisting of Shares subject to the terms and conditions
set forth in this Restricted Stock Agreement (the “Agreement”). The Award has
been granted pursuant to the Invitrogen Corporation 2002 Stock Incentive Plan
(formerly the Molecular Probes, Inc. 2002 Stock Incentive Plan) (the “Plan”) and
as an essential and material inducement to the Participant accepting employment
with the Company. By signing this Agreement, the Participant: (a) represents
that the Participant has read and is familiar with the terms and conditions of
the Award, this Agreement and the Plan, (b) accepts the Award subject to all of
the terms and conditions of this Agreement and the Plan, (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under this Agreement, and (d) acknowledges receipt of a
copy of this Agreement and the Plan.

 

  1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below, and defined terms not explicitly defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan:

 

(a) “Date of Grant” means the date of Participant’s first employment with the
Company.

 

(b) “Award” means a total of 10,000 shares of Stock granted to the Participant
pursuant to the terms and conditions of this Agreement.

 

(c) “Cause” shall mean (A) repeated violations by the Participant of the
Participant’s material responsibilities and material duties, (B) commission of
an intentional act of fraud, embezzlement or theft by the Participant in
connection with the Participant’s duties or in the course of the Participant’s
employment with the Company or its affiliated companies, (C) violation of any
law, regulation, or rule applicable to the Company’s business or reputation,
including, without limitation securities laws, (D) causing intentional wrongful
damage to property of the Company or its affiliated companies, (E) intentionally
and wrongfully disclosing secret processes or confidential information of the
Company or its affiliated companies, (F) conviction of, or plea of nolo
contendere to, a felony, which conviction or plea materially harms the business
or reputation of the Company, or (G) participating, without the Company’s
express written consent, in the management of any business enterprise which
engages in substantial and direct competition with the Company or its affiliated
companies.

 

(d) “Change-in-Control Agreement” means the Change-in-Control Agreement entered
into between the Company and the Participant dated as of March             ,
2004.

 

(e) “Committee” means the Compensation and Organization Committee or other
committee of the Board duly appointed to administer the Agreement and having
such powers as shall be specified by the Board. If no committee of the Board has
been appointed to

 



--------------------------------------------------------------------------------

administer the Agreement, the Board shall exercise all of the powers of the
Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.

 

(f) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

 

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

 

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

 

(g) “Good Reason” shall mean, without the Participant’s express written consent
(and except in consequence of a prior termination of the Participant’s
employment), the occurrence of any of the following circumstances:

 

(i) a substantial diminution in the Participant’s position, authority, duties or
responsibilities, excluding non-substantial changes in title or office, and
excluding any isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of written
notice thereof given by the Participant; or

 

(ii) any failure of the Company to obtain, prior to the closing of any
transaction that results in a Change in Control of the Company (as defined in
the Change-In-Control Agreement), an agreement from any successor, satisfactory
to the Participant in his sole discretion, to assume and agree to perform this
Agreement.

 

(h) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(i) “Participant” means Karen Gibson.

 

(j) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.

 

-2-



--------------------------------------------------------------------------------

(k) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.

 

(l) “Restriction Period” means the period established in accordance with Section
3 during which shares subject the Award are subject to Vesting Conditions.

 

(m) “Service” means the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a director
or a consultant. The Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Participating Company Group or change in the
Participating Company for which the Participant renders Service, provided that
there is no interruption or termination of the Participant’s Service.
Furthermore, the Participant’s Service with the Participating Company Group
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
The Participant’s Service shall be deemed to have terminated either upon an
actual termination of Service or upon the corporation for which the Participant
performs Service ceasing to be a Participating Company. Subject to the
foregoing, the Company, in its sole discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.

 

(n) “Shares” means the shares of Stock granted pursuant to this Agreement and
such other or additional securities or property to which the Participant may
become entitled pursuant to Section 7.

 

(o) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.

 

(p) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(q) “Vesting Conditions” mean those conditions established in accordance with
Section 3 of this Agreement prior to the satisfaction of which shares subject to
the Award remain subject to forfeiture or a repurchase option in favor of the
Company.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

  2. THE AWARD.

 

2.1 Grant and Issuance of Shares. On the Date of Grant, the Participant will
acquire and the Company will issue, subject to the provisions of this Agreement,
a number of Shares equal to the Award provided by this Agreement. As a condition
to the issuance of the Shares, the Participant shall execute and deliver to the
Company along with this Agreement (a)

 

-3-



--------------------------------------------------------------------------------

the Joint Escrow Instructions in the form attached to this Agreement and (b) the
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form attached to this Agreement.

 

2.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company or for
its benefit.

 

2.3 Certificate Registration. The certificate for the Shares shall be registered
in the name of the Participant, or, if applicable, in the names of the heirs of
the Participant.

 

2.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company. Within 90 days after the Date of Grant, the
Company shall register under the Securities Act of 1933 and other applicable
laws the Shares granted under this Award for reoffer and resale by the
Participant on a Form S-8, Form S-3 or other appropriate registration statement
which shall remain effective for so long as the Participant shall own the
Shares.

 

  3. VESTING CONDITIONS.

 

3.1 Vesting Schedule. Fifty percent (50%) of the Shares granted under this Award
shall vest on the second anniversary of the Date of Grant, provided that the
Participant’s Service to the Participating Company Group has not terminated
prior to such date. The remaining fifty percent (50%) of the Shares granted
under this Award shall vest on the fourth anniversary of the Date of Grant,
provided that as of that date the Participant has not terminated Service with
the Participating Company Group. Except as provided in Section 3.2, no
additional Shares will become vested following the Participant’s termination of
Service for any reason.

 

3.2 Acceleration of Vesting.

 

(a) Death or Disability. If the Participant’s Service with the Participating
Company Group is terminated because of the Disability or death of the
Participant, a number of the Shares granted under this Award shall vest, upon
such termination of Service, equal to the number of Shares that would have
become vested had the Participant’s Service

 

-4-



--------------------------------------------------------------------------------

continued for an additional twelve (12) months. The Participant’s Service shall
be deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of Service other than upon
a termination for “Cause”.

 

(b) Termination Without Cause or With Good Reason. If the Participant’s Service
with the Participating Company Group is terminated by the Participating Company
Group without Cause or by the Participant with Good Reason, a number of the
Shares granted under this Award shall vest, upon such termination of Service,
equal to the number of Shares that would have become vested had the
Participant’s Service continued for an additional eighteen (18) months.

 

3.3 Effect of Vesting. Shares that are not vested (“Unvested Shares”) shall be
subject to the reacquisition rights set forth in Section 4.1 below.

 

  4. COMPANY REACQUISITION RIGHT.

 

4.1 Grant of Company Reacquisition Right. In the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
Cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to a “Change in Control” as defined in the
Change-in-Control Agreement (hereinafter a “Change in Control”)), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Unvested Shares, the Company shall automatically reacquire the Unvested Shares,
and the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”). For purposes of this Section, Unvested Shares shall be
determined after giving effect to the provisions of Section 3.2.

 

4.2 Change in Control. Upon the occurrence of a Change in Control, any and all
new, substituted or additional securities or other property to which the
Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock,” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Change in Control.

 

  5. TAX MATTERS.

 

5.1 Tax Withholding. At the time this Agreement is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award, including, without limitation, obligations
arising upon (a) the transfer of Shares to the Participant, (b) the lapsing of
any Vesting Conditions with respect to any Shares, (c) the filing of an election
to recognize tax liability, or (d) the transfer by the Participant of any
Shares. Except as provided below, the Company shall have no obligation to
deliver the Shares or to release any Shares from an escrow established pursuant
to this Agreement until the tax withholding obligations of the Company have been
satisfied by the Participant. The Participant shall have the right to satisfy,
in whole or

 

-5-



--------------------------------------------------------------------------------

in part, any withholding tax obligation which may arise in connection with the
Award by electing to have the Company withhold from the Shares to be delivered
to the Participant on the Date of Grant or withdraw Shares from any escrow
established pursuant to this Agreement, or by delivering to the Company
already-owned shares of Stock, in either case having a Fair Market Value equal
to the amount necessary to satisfy the statutory minimum withholding amount due.

 

5.2 Election Under Section 83(b) of the Code.

 

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the Fair Market Value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the Fair Market
Value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

 

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

 

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the

 

-6-



--------------------------------------------------------------------------------

event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

 

  6. ESCROW.

 

6.1 Establishment of Escrow. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant agrees
to deliver to and deposit with an escrow agent designated by the Company the
certificate evidencing the Shares, together with an Assignment Separate from
Certificate with respect to such certificate duly endorsed (with date and number
of shares blank) in the form attached to this Agreement, to be held by the agent
under the terms and conditions of the Joint Escrow Instructions in the form
attached to this Agreement (the “Escrow”). In the alternative, upon agreement of
the Participant and the Company the Shares may be held in book entry form and
rather than having a certificate issued and held in escrow, the escrow may be
effectuated through instructions to the Company’s transfer agent to restrict any
transfer of the Shares without the authorization of the escrow agent. The
Company shall bear the expenses of any Escrow.

 

6.2 Delivery of Shares to Participant. As soon as practicable after the
expiration of the Company’s Reacquisition Right, the Company shall give to the
escrow agent a written notice directing the escrow agent to deliver such Shares
to the Participant. As soon as practicable after receipt of such notice, the
escrow agent shall deliver to the Participant the Shares specified in such
notice, and the Escrow shall terminate with respect to such Shares.

 

  7. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, merger, combination, exchange of shares, reclassification, or
similar change in the capital structure of the Company, appropriate adjustments
shall be made in the number and class of shares subject to this Agreement. Any
and all new, substituted or additional securities or other property to which
Participant is entitled by reason of his or her ownership of the Shares will be
immediately subject to the provisions of this Agreement and the Escrow on the
same basis as all Shares originally acquired hereunder and will be included in
the terms “Shares” and “Stock” for all purposes of this Agreement and the Escrow
with the same force and effect as the Shares presently subject thereto. The
adjustments determined by the Board pursuant to this Section 7 shall be final,
binding and conclusive.

 

  8. CHANGE IN CONTROL.

 

In the event of a Change in Control, any Unvested Shares may also become vested
to the extent provided by the Change-in-Control Agreement.

 

  9. LEGENDS.

 

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all

 

-7-



--------------------------------------------------------------------------------

certificates representing the Shares. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.

 

  10. TRANSFERS IN VIOLATION OF AGREEMENT.

 

No Shares may be sold, exchanged, transferred (including, without limitation,
any transfer to a nominee or agent of the Participant), assigned, pledged,
hypothecated or otherwise disposed of, including by operation of law, in any
manner which violates any of the provisions of this Agreement and, except
pursuant to a “Change in Control” as defined in the Change-in-Control Agreement,
until the date on which such shares become Vested Shares, and any such attempted
disposition shall be void. The Company shall not be required (a) to transfer on
its books any Shares which will have been transferred in violation of any of the
provisions set forth in this Agreement or (b) to treat as owner of such Shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Shares will have been so transferred. In order to
enforce its rights under this Section, the Company shall be authorized to give a
stop transfer instruction with respect to the Shares to the Company’s transfer
agent.

 

  11. RIGHTS AS A STOCKHOLDER.

 

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 7. Subject
to the provisions of this Agreement, the Participant shall be entitled to all
rights and privileges of a stockholder of the Company with respect to Shares
deposited in the Escrow pursuant to Section 6.

 

  12. RIGHT TO CONTINUED SERVICE WITH THE COMPANY.

 

Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company or interfere in any way with any right of
the Company to terminate the Participant’s Service at any time.

 

  13. MISCELLANEOUS PROVISIONS.

 

13.1 Administration. All questions of interpretation concerning this Agreement
shall be determined by the Board. All determinations by the Board shall be final
and binding upon all persons having an interest in the Award. Any officer of the
Company shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, or election.

 

13.2 Amendment. The Board may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under

 

-8-



--------------------------------------------------------------------------------

this Agreement without the consent of the Participant. No amendment or addition
to this Agreement shall be effective unless in writing.

 

13.3 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award may not be assigned or transferred in any manner except by will or by
the laws of descent and distribution. During the lifetime of the Participant,
all rights with respect to this Award shall be exercisable only by the
Participant.

 

13.4 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

13.5 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

 

13.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature in this Agreement
or at such other address as such party may designate in writing from time to
time to the other party.

 

13.7 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement of the Participant and the Company with respect to the subject
matter contained herein and there are no agreements (other than any applicable
Change-in-Control Agreement currently in effect) understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter other than those as set forth
or provided for herein or therein.

 

13.8 Applicable Law. The Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

 

13.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

-9-



--------------------------------------------------------------------------------

By their signatures below, the Company and the Participant agree that the Award
is governed by the provisions of this Agreement. The Participant acknowledges
receipt of a copy of this Agreement, and represents that the Participant has
read and is familiar with the provisions of the Agreement, and hereby accepts
the Award subject to all applicable terms and conditions.

 

INVITROGEN CORPORATION

     

PARTICIPANT

By:   /s/    C. ERIC WINZER                   /s/    KAREN GIBSON             

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    C. Eric Winzer           Karen Gibson

Its:

  Chief Financial Officer      

Date:

                   

--------------------------------------------------------------------------------

Date:

                   

--------------------------------------------------------------------------------

           

Address:

 

Invitrogen Corporation

ATTN: General Counsel

and Chief Financial Officer

1600 Faraday Avenue

Carlsbad, CA 92008

     

Address:

1600 Faraday Avenue

Carlsbad, CA 92008

 

ATTACHMENTS: Invitrogen Corporation 2002 Stock Incentive Plan (formerly the
Molecular Probes, Inc. 2002 Stock Incentive Plan), Joint Escrow Instructions and
Assignment Separate from Certificate

 

-10-